 

Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page1of8

hs hee lowe gelbw buble, “rey pe
| 4a

| (iq Les, Wey [3
Ved ¢ sey dn Uso Tod Paper A
Las Yl Chitty fly Bh Ved brifer
ame thet (a4 Sv yt 04 CX puri)
tener of flu Wet clby Ar
bey Smith abr muith 4 A yhey
hat lust rere.
wit dutink ov fv NG

WA Ch itier § 4 lik UU witts ee flips
fall& 7 hag wd) Of 7 Wes Jie pence
qs STL. (Ww) Chie

| Hu echayiag OMmuatid dni nd ws

dining uch heres Wet jill
dvd’ vetlevity, 4 Ur
way ate ok ua d bh [A chim}

dnutal Lt Da 6 vi Ato Cb}

InVare ad Cnt | ny

“afc icuufa Oe ig ie of Os te

1 to be Cay me on

| pi chad i VU Pits sf let o
NDA GALL Vek tli ng

tC hury Gb C

ee Y YW hie 27 Of 7 ‘ote
Me J A Wd pining LY

(M: iy teil my gh ny?
Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page 2 of 8

| 4 ho NW 4 Ar Hy ne, hut
Paggucla tvOumM a split m1uc4
hmloc Cn Myls thty GUS Ge.

| YM ut (ue Wo?
lanyou (on “acl hncl pe LGU

On th U Musou hos rah Cel
GHY Vine stars f ryhicles Le

[tht Mu #&y Ude fae 7 ds
yeu igre devel. A cil pecan

ig by tha Mo Ue We ii cr Hi
GOS lh es che

naw SIs bu wyis anh dndures.

1 Wy lave Ngfzud
thet thy drape bbe WAS jr
itt YG . a b tQmntu ful: tine frit
vir Curry oh Bat 4 Jul

Cbtiting Cu [ Hig he vged-

Eta ple (Oils aide

fue ni, 1 GU of wm

(AS - he nt onc Ser, te 7)
Mth Seoul

UWA
ee abe / i WA
fat ly mM VW a leak
| heey ve is ry Hb it NY Fay
PVle bic L Pine cH
Tree UW Wid VII cit 4 / Ande Keil

 
 

O. Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page 3of8

mer Wy tr iv Gs ae oH
Ou Aol Wer to CH pag

Wty S Al, faa
ie, i ee 4 te i od Lhe ey

cpanel te a Te Wi OCC Gul Mo

I Yl Yoevents US
inn Vy) Dnidgal Cy Wiki 4t

IK veel ey
Cpl a ha - [beetgtiany-

| U. Geli oe iy Lt
Sn nf urs pr (M aie f a
Linn “Cf My Weil

o ee CL IU/t We fo
me Suh fo te Ud id tp “Ad A
1 Aetavidye G bAM Ht lat

Fabiept peep areal bi y

[WU ing eve ny A
oe ia had’ Much) flu LA
ae (Me A J a, Wn

| NW ii ld went a
peat b Vg nt i a if ee raid
| /\ re : ChFW
Alun tym i neteverit Ned

hey TEA Ie
uted On wfedal aint nf
 

Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page 4of8

— Chly S405 A choke bot m
He r alg¢ finite, fa anil ond

ue Cn
ws Cy ra pm a se met

eGo A TiS 6 Aut fie!
ull rol be Arua ba Lo
oe tha hen on or Adiga A j ad
| te tye es i chug

‘ee Mini. 4 fu oy. (/

Ld lwd two fun “ty

a
“wl pd sot
Gi Be ghad F 7 ‘Paik

MA cn fl ya cid
My 7d nal lyy & ttunll fb

ly / dandy rh te 7 7- wg Yq
id din, Bring) fe es Oho

Omtovt tidy i i
Viuver xX rtd 2,
(WW al rr 7 lap a

fe um C plone WIM o, yy
tV7

gin be ae ae Yury |e i Ly
VIQUC
fi ef Lr) gh (geek out WAY

iit Me pu! ip ny
WOe WH U y
Wee nv Nod. hal Jett 5 iL el

QA On bscope 4 foyyl Smee
1G byte Onll he . om th y.

| Alen At beeath he

 
 

+) Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page5of8

mf ya Ww) MA Lond YON fd
Vantth yy OA a f nec  . (Me
Helung me 70 C6 Ce iy t CV JOV i Wy
LY tipsy (WK) Ar, fu MW
Ad a a

Uf

    

OTT EE OT

a to] f ‘a ( ly

C Semel th LVEK) C5 KK Wy |

7 dh ve Ye Mit (od Lille
7 yd Kec Lt (sf fot ; Gr A ti

VA

pee. — LCHucli ay Gk lA U/C
illest Ml ( /) a Zk “C IFEL] CrVil U
KL When OV) 4M Chat” chav ih
mig Mo Slept bdale 2 Lagif
(Lycck 4 Ole) WU (ns; CU
Wy (we Gnd! Sand Gav dleP-

a ar. ae
pe uly A WOOL (-OCk FO ti |

, RVL fives line, Vr tA

(He. Ai nw wimeiganebll, C

( ty Cun V —f (1h) “T / yy l \V ) - Lo Ut aM Lo) “ec
| C Ul EH10% oe Mur) (Her de tly]

i Leapiolly Vw

Ie (] u d lié // & C i AY OY Wy [[# AY

WAC Up ni Of II MICA [v HUN)

ver tit WOK Cnwgh) VG Wafer

f ah 4
bing

,
 

(, Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page6éof8

has much Astin, eel

i, hg (7 x | $n Z (Avid taf Vev

ie “4d ( by 4hK Lk

Mopt Trea (ny bal

The (9 a

| frat Whi 7 ly Kel Mee Gf by

ff a) houl fl UMyU~
iy “ Kei, Pipes

Higsple! oO Phingan UJ
Lo yl (nd All fev Ve

Fp be held clinic. lve
fe a MD ed Capea!) ce

| ic ie DIAC,
| YY 2 Hy Lve. (tr (Ms |
on uae! Aad tire. vith Ye
thse c ond CSS tnd, (ips

(gall win bee (OW reendl
iM aw Clie i : pe races

fas
1 " Yen cau Hr LHL ne bn fa
tl ive a) fe Ud. F/ “aca Den (bt al F/M)
bua 7

| WM | / Pit Ske
fiw felt fer Hey, [ale
Wop. Plc id ye
Cecubidbie. Uicse § > Phim fro
fee vopins Chifrer hud Over

| a.
 

Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page 7 of 8

() poston / yu UWpo.w | !
(f11 fi um “lyeats fed Wty

t . Chil Hie ur

SUL LA
i) FO - Puc VC VIE Vio tt LL ]
“rictly Ww CKempl Cud Py /)
LY se WOW f. tp VW] (UMW
(nl MU Plt . ays \ ( LY C LVU / VIC Fi V) /)

VW) J Yh Why .

 

25 mn
ne S
+ —
32> a
S= a i}
42 ~<

DoD oe
9Ser MN —
N-orn we ;
on2
moos
o = } MN

oO
ES wo a |
Cc oe
32 =

ww
Deposit Funds, OmlineatcITies S IL PSiDE = Sanaa ,

InmateCanteen. com

 

wee
J oi; / .
INMATE VAIL usta hau, DLV Sin stev
DATE: 257 ay BIA FonllvuppehrGEre
f2|_ O24 Mev t Sref OF fiw
Lyge Mei Wil /) Ung ton, D¢e / 160/

PPT gfe fead fig igh fighig ggg

 

 

Case 20-10343-LSS Doc 4871 Filed 05/24/21 Page 8 of 8

 
